2DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With respect to applicant’s argument that the allowable features of claim 4 has been incorporated into claim 1, Examiner respectfully disagrees. Examiner cites that only one limitation from claim 4 has been incorporated in claim 1 which is “determining whether the user is a high priority user or a low priority user” and the added new limitation in claim 1, “loading one of either an individualized model…..based on the determining” is broader than the limitation “upon determining that the user is high priority user, loading an individual trained visualization model as the user’s trained visualization model; upon determining that the user is a low priority user, loading and aggregate trained visualization model for low priority users as the user’s trained visualization model” that was in claim 4 submitted on 3/22/2021.  Loading either model based on users priority does not have any specific criteria (i.e. high priority user has individual model, low priority user has aggregated model etc) and therefore, the limitations are broader now. 
Office action sent on 04/13/2022 clearly stated on page 10 that “Claims 4, 6, 11, 13, 18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.”  
Allowable subject matter of claim 4 was given on the basis of incorporating all the limitations of claim 4 and all the limitations of claim 3 (because claim 4 depends from claim 3) to be incorporated into the limitations of claim 1 as cited in the claims filed on 03/22/2022.
Allowable subject matter given for claims 4, 6 and other similar claims in non-final rejection sent on 04/13/2022 has been withdrawn based on the amendments filed on 7/12/2022 because the limitations claim 1 and claim 4 has been amended in a broader way by deleting the limitations from claim 1 and 4 that was previously cited on claims filed on 03/22/2022. 

Examiner would suggest that Applicant focus on aspects of how individualized models are suggested i.e. based on individual history of users trained model, past selections of visualization, organization history etc as described in paragraph [0023], the types of metrics are used for determining users priorities i.e number of past visualization model used by the user when assigning visualization models as described in paragraph [0024, 0030]., etc, aggregated metrics to present visualization discussed in para. [0028] Were Applicant to amend the independent claim to further clarify the above discussed limitations, then the current art rejections would be overcome. Examiner cannot, at this time, determine whether or not such amendments would make the claims allowable but they would move prosecution forward.
Other options may be available to overcome the current art rejections, the above mentioned is suggested based on the current context of the claims. Examiner is available for an interview at Applicant’s convenience to discuss the above suggestions or alternate ideas.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Posner et al. (US 2020/0125900) and in view of Chakra et. al. (US 2020/0097412) and in view of PURI et al. (US 2017/0061659).

With respect to claim 1, Posner teaches a computer-implemented method (fig. 1), the method comprising: 
receiving, from the user, a selection of data (fig. 2A, step 205, [0019, Representative Data Set 170 is user data that is representative of data that the user may request to be analyzed in the future], [0031]; examiner’s note: the target data set is selected data for data analysis); 
loading one of either an individual trained model or an aggregate trained visualization model as the user's trained model, based on the determining (fig. 2B, step 260, 265, 270; [0045]; examiner’s note: selecting (loading, the trained model is stored and once selected, it is loaded to the system for the user to use it to analyze data) the appropriate training model to analyze data; at step 260, determination of which model to include is processed, either most accurate training model (individualized) or default training (aggregate trained model). The most accurate training model is individualized model because its accuracy is determined based on the data threshold (different for each data) to find a match and default model is an aggregate trained visualization model because it is the generic model);
Posner does not explicitly teach receiving, from a user, a request to open a document; a selection of data for visualization in the document; determining whether the user is a high priority user or a low priority user; visualization model and using the user's trained visualization model to generate one or more suggested visualizations of the selected data; and displaying the one or more suggested visualizations to the user.
Posner teaches selecting data to analyze the data using most accurate trained learning model (individual trained model) to analyze data in fig. 2B, step 265, or default training model (aggregated trained model) in fig. 2B, step 270 based on an accuracy threshold of a user data in paragraphs [0038, 0045].  Posner does not explicitly teach the models are loaded based on determining whether the user is a high priority user or a low priority user.
However, Chakra teaches determining whether the user is a high priority user or a low priority user ([0030, 0034]; examiner’s note: users’ priority is determined and according to user’s priority data record is loaded into a cache). One of ordinary skill in the art would recognize loading data based on users priority of Chakra into Posner to modify the step 260, in fig. 2B to load trained models based on users priority.
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date to incorporate loading data based on users priority of Chakra into the system of Posner to have an efficient system. The motivation would be to load trained models based on users priority to have appropriate selection of models to appropriate users.
Posner and Chakra do not in combination explicitly teach receiving, from a user, a request to open a document, a selection of data for visualization in the document; a visualization model and using the user's trained visualization model to generate one or more suggested visualizations of the selected data; and displaying the one or more suggested visualizations to the user.
Posner teaches trained machine models and default models to analyze data in fig. 2B, step 265, 270, selecting data for analyzing fig. 2B, step 205 and determining if the user has trained machine model to use or if the user does not have a trained machine model then using a default model in fig. 2B, step 270 to analyze data, Posner does not explicitly teach receiving, from a user, a request to open a document, a selection of data for visualization in the document visualization model, using the user's visualization model to generate one or more suggested visualizations of the selected data; and displaying the one or more suggested visualizations to the user.
However, Puri teaches receiving, from a user, a request to open a document (fig. 13, [0024, 0026]; examiner’s note: selecting a visualization document to view (open a document)); 
a selection of data for visualization in the document (fig. 14, [0112]; examiner’s note: selecting column names (selection of data) to be shown in the document);
a visualization model (([0108, 0115]; fig. 16, step 1614; examiner’s note: use cases (trained visualization model) related to a set of user selected data; the use cases are visualization models by the learned behavior models, the learned behavior models uses users roles/previous selection as discussed in [0034, 0048, 0083, 0096] to train use cases to be recommended to be used for data visualization for a specific user); 
using the user's trained visualization to generate one or more suggested visualizations of the selected data ([0113, 0115]; examiner’s note: the user can add customization to the use case i.e. additional visualization, when the user wants to customize a chart in the use case (trained visualization), the suggested visualizations are highlighted for the user to select); and 
displaying the one or more suggested visualizations to the user ([0115]; examiner’s note: the suggested visualizations are highlighted and they are displayed to the user to select).  One of ordinary skill in the art would recognize that receiving a request to open a document, selecting data to be visualized and using trained visualization models to visualize data and also to suggest one or more visualization of the selected data and displaying the suggestions of PURI into the invention of Posner/Chakra to include a trained visualization model to visualize data in a document that is selected in step 205 in fig. 2A of Posner and modify the step 265, in fig. 2B to have suggestions of other visualizations to view the selected data in a document when the user changes data and also to have the suggestions displayed so that the user can select the most appropriate suggestion.
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date to incorporate opening a document, selecting data in a document, trained visualization models, suggesting visualizations models from the trained visualization models and displaying the suggestions of PURI into the system of Posner/Chakra to have a faster visualization system. The motivation would be to use data visualizations models to visualize data and also to have suggestions of more visualizations models to update visualizations models when users make changes to the selected data in an open documents and displaying the suggestions to select the most suitable suggestions related to the selected data in an open document.

With respect to claim 2, Posner, Chakra, and Puri in combination teach the computer-implemented method of claim 4, Posner further teaches: wherein the default trained visualization model is an aggregated trained visualization model for one or more additional users (fig. 2B, step 260, 265, 270; [0045];[0031];  examiner’s note: selecting default training model (aggregate trained model because it is the generic model) from multiple user (one or more additional users) as described in [0031];
 Puri also teaches in [0083, ..A relatively small set of interactive visualizations may be offered as a way to represent the data and actions performed from which the user may use and publish..], [0096, Based on previously performed actions of other IT managers utilizing similar data sets as captured by the learned behavior model 112, the visualization recommender 114 may use the learned behavior model 112 to map the information for the current data set to previous such information to recommend a "source-destination" visualization for consumption]; examiner’s note: the trained visualizations models are aggregated from other users), the aggregated trained visualization model comprising trained visualization models for the one or more additional users (Posner teaches in fig. 2B, step 260, 265, 270; [0045]; examiner’s note: all the models are trained models to analyze data.
Puri also teaches in [0083, 0096]; examiner’s note: the visualization models  are trained by the users input and they are aggregated to recommend to a user).

With respect to claim 3, Posner, Chakra, and Puri in combination teach the computer-implemented method of claim 1, Puri further teaches receiving, from the user, a selection of a suggested visualization among the one or more suggested visualizations to add to the document ([0113, 0115]; fig. 14; examiner’s note: the user can select and add additional visualizations to the document in fig. 14, that is suggested and highlighted); 
and 21Attorney Docket No.: 00243-0016-01000training the user's trained visualization model based on the selected visualization and the selected data for visualization ([0113, 0115]; fig.14; examiner’s note: the selected visualization model is trained by the learned behavior model and the selected data selected for visualization in the visualization model, each time user update data visualization the learning model is updated with the users selection).  One of ordinary skill in the art would recognize adding suggested visualization models to add to the document and train the models based on selected models and data as further taught by Puri into the invention of Posner/Chakra to have suggested visualization models into the document and also to train the documents based on the selection to have a user’s trained model.
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date to incorporate adding suggested visualization models and training the model based on the selection of model and data as further taught by Puri into the system of Posner/Chakra to have a faster visualization system. The motivation would be to add suggested models and also to update the training model based on users preferences.

With respect to claim 4, Posner, Chakra, and Puri in combination teach the computer-implemented method of claim 1, Posner further teaches determining whether the user has a trained model (fig. 2B; step 260, and 265, [0045]; examiner’s note: the determining whether the user has a trained model to analyze data); 
loading one of either an individual trained visualization model or an aggregate trained visualization model as the user's trained visualization model, based on the determining (fig. 2B, step 260, 265, 270; [0045]; examiner’s note: selecting (loading, the trained model is stored and once selected, it is loaded to the system for the user to use it to analyze data) the appropriate training model to analyze data; at step 260, determination of which model to include is processed, either most accurate training model (individualized) or default training (aggregate trained model). The most accurate training model is individualized model because its accuracy is determined based on the data threshold (different for each data) to find a match and default model is an aggregate trained visualization model because it is the generic model);
Puri teaches parameterizing the selected data for visualization to determine parameterized data (fig. 12, [0108], 14, [0113]; examiner’s note: the selection of the columns (parameterize the data because rows/columns are the parameters of the data to be viewed) of the data to visualize the parameterized data in the graph 1400 or in element 1402); 
and training the user's trained visualization model based on the parameterized data (fig. 12, [0108]; fig. 14, [0113]; examiner’s note: the use cases (trained visualization model) of users are based on customized data (parameter) and the selected visualization model is trained by the learned behavior model and the selected data selected for visualization). One of ordinary skill in the art would recognize parameterizing selected data for visualization and training the parameterized data by PURI to incorporate into the invention of Posner/Chakra/PURI to have parameterized trained models.
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date to incorporate parameterized trained model by Puri into the system of Posner/Chakra to have an efficient visualization system. The motivation would be to have parameterized trained model to visualize data faster and most efficient way to save time.

With respect to claim 5, Posner, Chakra, and Puri in combination teach the computer-implemented method of claim 1, Puri further teaches wherein generating the one or more suggested visualizations of the selected data is further based on information about the user, including a role of the user within an organization ([0035, 0057, 0113, 0115]; examiner’s note: the suggested users visualization is based on users role in an organization i.e. IT manager).  One of ordinary skill in the art would recognize suggesting visualization based on user role as further taught in Puri into the invention of Posner/Chakra to have suggested visualization models based on users role.
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date to incorporate suggested visualization models based on users role in an organization as further taught in Puri into the system of Posner/Chakra to have a faster visualization system. The motivation would be to suggest most accurate visualizations related to users role.

With respect to claim 6, Posner, Chakra, and Puri in combination teach the computer-implemented method of claim 4, Puri further teaches wherein parameterizing the selected data is based on data types of the selected data ([0033, 0034]).  

	Claim 8 encompasses the same scope of limitation of claim 1, in additions of at least one data storage device storing instructions for automatic generation of data visualizations in an electronic storage medium (Posner fig. 1, 6, element 610; examiner’s note: the storage device storing data visualizations); at least one processor (fig. 6).  Therefore, claim 8 is rejected on the same basis of rejection of claim 1.

	Claim 9 is rejected on the same basis of rejection of claim 2.
	Claim 10 is rejected on the same basis of rejection of claim 3.
Claim 11 is rejected on the same basis of rejection of claim 4.
	Claim 12 is rejected on the same basis of rejection of claim 5.
	Claim 13 is rejected on the same basis of rejection of claim 5.
	Claim 15 encompasses the same scope of limitation of claim 1, in additions of at non-transitory machine readable medium (Posner fig. 1, 6, [0067]). Therefore, claim 15 is rejected on the same basis of rejection of claim 1.

	Claim 16 is rejected on the same basis of rejection of claim 2.
	Claim 17 is rejected on the same basis of rejection of claim 3.
Claim 18 is rejected on the same basis of rejection of claim 4.
Claim 19 is rejected on the same basis of rejection of claim 5.
Claim 20 is rejected on the same basis of rejection of claim 6.

Claims 7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Posner et al. (US 2020/0125900) and in view of Chakra et. al. (US 2020/0097412) and in view of PURI et al. (US 2017/0061659) and in view of CASEY et. al. (US 2012/0203457).

With respect to claim 7, Posner, Chakra and PURI in combination teach the computer-implemented method of claim 1, Puri teaches wherein the one or more suggested visualizations are displayed to the user (fig. 14, [0113, 0115]; examiner’s note: the suggested visualizations are displayed) but does not explicitly teach in a sorted order.
However, CASEY teaches in a sorted order ([0086]; examiner’s note: the list is displayed in a sorted order). One of ordinary skill in the art would recognize that displaying data in a sorted order of CASEY into the invention of Posner/Chakra/Puri to have sorted lists.
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date to incorporate sorted lists of into the system of Posner/Chakra/Puri/ to have an efficient visualization system. The motivation would be to display the suggestion in a sorted manner to visualize the data faster.

	Claim 14 is rejected on the same basis of rejection of claim 7.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FATIMA P MINA/Examiner, Art Unit 2159    
                                                                                                                                                                                                    

/AMRESH SINGH/Primary Examiner, Art Unit 2159